Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-15, and 17-20 are pending.
Claims 2, 9, and 16 were previously cancelled. 
Claims 1, 6, 8, 13, 15, and 19 are amended. 
No claims were added or cancelled. 

Response to Arguments
With regards to the claims objections, the amendments to the claims have rendered the objection moot. 
Applicant's arguments filed August 17, 2021 have been fully considered but they are not persuasive.  
Applicants respectfully submit that neither Moudy nor Dupree teaches, discloses or suggests obtaining consent from a user to monitor a commercial activity of the user, register a purchase of a product by the user, and to collect communication data of the user. The Examiner disagrees.  While Applicant provided no arguments distinguishing this newly added claim feature from any uncited teachings of the previously cited art, U.S. Patent Application Publication. No. 2017/0046753 to Dupree, IV teaches a user providing consent for the gathering of feedback data including product registration data. The rejection has been updated to address this new limitation below. 
With regards to the argument that neither Moudy nor Dupree teaches product identification keywords, that argument has been considered but is moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0300135 to Moudy et al. in view of U.S. Patent Application Publication. No. 2017/0046753 to Dupree, IV and U.S. Patent Application Publication. No. 2013/0103667 to Minh. 
With regards to claims 1, 8, and 15, Moudy et al. teaches: 
recognizing, by a system comprising one or more processors, that a user purchased an item (paragraph [0111], “In other examples, a feedback analytics server 610 associated with an online product sales or online media distribution system may group feedback relating to individual products or media (e.g., an aggregation of feedback provided by all purchasers of a specific products or viewer/listener of a specific media content item), or relating to groups of products or media (e.g., an aggregation of feedback provided by all purchasers of a product within a specific product line or type from a manufacturer, or viewer/listener of any of a specified group of media content items).”); 
after recognizing that the user purchased the item, generating, by the system, a list of … keywords associated with the item for recognizing when the user is passively providing feedback regarding the item (paragraph [0106], “Such sentiment NLP neural network 660 may be trained to determine user sentiment from text, for example, based on identified keywords, wording, phrases, punctuation, and the like. In some examples, a numeric raw sentiment score (e.g., between 0 and 10, between −1 and 1, etc.) may be determined for each individual content feedback data.”); 

for each time period in the series of predetermined time periods: collecting, by the system, communication data of the user that is generated during the time period(paragraph [0111], “In other examples, a feedback analytics server 610 associated with an online product sales or online media distribution system may group feedback relating to individual products or media (e.g., an aggregation of feedback provided by all purchasers of a specific products or viewer/listener of a specific media content item), or relating to groups of products or media (e.g., an aggregation of feedback provided by all purchasers of a product within a specific product line or type from a manufacturer, or viewer/listener of any of a specified group of media content items). … Potential groupings also may 
detecting, by the system, an occurrence of at least one … keyword of the list of product identification keywords in the communication data of the time period (paragraph [0107], “Although a trained sentiment NLP neural network 660 is shown in FIG. 6, it should be understood that other techniques may be used for determining raw sentiment scores from content feedback in other implementations. For example, other NLP engines may be implemented to analyze text-based user input and determine sentiment scores based on emotion keywords, phrasing, use of punctuation, use of capitalization, use of emoticons, use of repetition, length of text, spelling or grammar errors (indicating annoyance or haste), and the like.”; paragraph [0111], “Potential groupings also may include various combinations of these grouping criteria and/or may be further grouped or filtered based on the feedback properties and metadata (e.g., an aggregation of all feedback provided by all users from a specific geographic region relating to a specific product line, an aggregation of all feedback provided by all users for a specific media content item in a specific time period, etc.).”); 
in response to detecting an occurrence of at least one … keyword, performing, by the system, sentiment analysis on at least one portion of the communication data of the time period (paragraph [0107], “Although a trained sentiment NLP neural network 660 is shown in FIG. 6, it 
generating or updating, by the system, a review of the item (paragraph [0114], “In some embodiments, the calculation of a sentiment score for a aggregation of content feedback data in step 804 may be a multi-step mathematical process including (a) calculating the mean of the individual raw sentiment scores for the feedback data within the aggregation, (b) calculating a Z-score for the feedback aggregation, (c) calculating a stanine score for the aggregation, and (d) calculating an overall sentiment score for the aggregation.””), wherein generating or updating the review of the item includes: 
generating, by the system, a rating score for the time period based on the sentiment analysis (paragraph [0107], “For example, a sentiment scoring engine 660 may use 
generating or updating, by the system, an overall rating score for the series of predetermined time periods based on the rating score of the time period (paragraph [0110], “Grouping the individual content feedback data into aggregations in step 803 may also include grouping by time and date, and grouping feedback by the CDN(s) 100 from which the feedback originated.”; paragraph [0114], “In some embodiments, the calculation of a sentiment score for a aggregation of content feedback data in step 804 may be a multi-step mathematical process including (a) calculating the mean of the individual raw sentiment scores for the feedback data within the aggregation, (b) calculating a Z-score for the feedback aggregation, (c) calculating a stanine score for the aggregation, and (d) calculating an overall sentiment score for the aggregation.”).
Moudy et al. teaches analyzing audio data, using keywords, and grouping feedback by a specific content item (paragraphs [0103], [0106], [0110]), but fails to explicitly teach the occurrence of at least one product identification keyword of the list of product identification keywords indicates that the user is discussing the purchased item.  However, Dupree, IV. teaches: 
obtaining consent from a user to monitor a commercial activity of the user (paragraph [0106], “The first analytics may, for example, identify a quantity of feedback, directed to the first 
the occurrence of at least one … keyword of the list of keywords indicates that the user is discussing the purchased item (claim 5, “process the feedback to identify a first keyword that describes the opinion, of the user, in connection with the product, the service, or the selected provider,”; paragraph [0028], “Additionally, or alternatively, the systems and/or methods may enable a provider server with which a provider is associated, to search, select, identify and/or access 
This part of Dupree, IV is applicable to the system of Moudy et al. as they both share characteristics and capabilities, namely, they are directed to processing feedback data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moudy et al. to include the keywords indicating that the user is discussing the purchased item as taught by Dupree, IV. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moudy et al. in order to identify data relevant to particular products without requiring cumbersome individual processes by a user (see paragraph [0002] of Dupree, IV).
While Dupree, IV teaches that keywords are associated with a purchased item, Moudy et al. in view of Dupree, IV fails to explicitly teach that the that the keywords are product identification keywords.  However, Minh teaches analyzing social media websites to extract opinions, including sentiments on different categories, which includes services, products or hotels, and others, collectively referred to as “the keyword product”. As such,  Minh teaches generating, by the system, a list of product identification keywords associated with that identify the item for recognizing when the user is passively providing feedback regarding the item (paragraph [0006], “Embodiments of the 
detecting, by the system, an occurrence of at least one product identification keyword of the list of product identification keywords in the communication data of the time period, wherein the occurrence of at least one product identification keyword of the list of product identification keywords indicates that the user is discussing the purchased item (paragraph [0027], “Regardless of such implementation specifics, the model 22 is used by the classification and sentiment determination server 10 to classify 20 content harvested by the Web crawlers by category and sentiment. To do so, the classification and determination server 10 processes 18 the harvested content to extract the category and sentiment keywords and then consults the trained model 22 to determine the polarity of the sentiment-bearing keywords. The output of the classification and sentiment determination server 10 is then stored to data store 24 and may later be used by the sentiment server 10 to create summaries 26 regarding the different products, and/or their features, for which UGC content was harvested.”), and 
in response to detecting an occurrence of at least one product identification keyword, performing, by the system, sentiment analysis on at least one portion of the communication data of the time period (paragraph [0027], “Regardless of such implementation specifics, the model 22 is used by the classification and sentiment determination server 10 to classify 20 content harvested by the Web crawlers by category and sentiment. To do so, the classification and determination server 10 processes 18 the harvested content to extract the category and sentiment keywords and then consults the trained model 22 to determine the polarity of the sentiment-bearing keywords. The 
This part of Minh is applicable to the system of modified Moudy et al. as they both share characteristics and capabilities, namely, they are directed to processing feedback data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Moudy et al. to include the product identification keywords indicating that the user is discussing the purchased item as taught by Minh. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Moudy et al. in order to identify data relevant to particular products without requiring cumbersome individual processes by a user (see paragraph [0002] of Minh).
	

With regards to claims 3, 10, and 17, Moudy et al. teaches wherein collecting communication data of the user that is generated during the time period comprises: obtaining the audio data that is generated by the microphone during the period of time (paragraph [0077], “Input devices 530 may include a keyboard, pointing devices such as a mouse or trackball, a touchpad or touch screen incorporated into a display, a scroll wheel, a click wheel, a dial, a button, a switch, a keypad, audio input devices with voice command recognition systems, microphones, and other types of input devices. Input devices 530 may also include three dimensional (3D) mice, joysticks or pointing sticks, gamepads and graphic tablets, and audio/visual devices such as speakers, digital cameras, digital camcorders, portable media players, webcams, image scanners, fingerprint scanners, barcode reader 3D scanners, 3D printers, laser rangefinders, and eye gaze tracking devices.”; paragraph [0103], “Additional or alternatively to text-based feedback data, in some embodiments the content 
extracting text from the obtained audio data by transcribing the audio data (paragraph [0137], “In some embodiments, the audio feedback analyzer 1030 may analyze the voice/audio data to determine the specific words spoken by the user(s) within the feedback data. If the words spoken by the users can be determined from the audio data, then the audio feedback analyzer 1030 may use the words to perform the sentiment analysis. Alternatively or additionally, the audio feedback analyzer 1030 may transmit the spoken words to a text feedback analyzer 1020, along with time data, conversation data, speaker data, context data, etc., so that the text feedback analyzer 1020 may determine various sentiment types and scores as described above.”).

With regards to claims 4, 11, and 18, Moudy et al. teaches: 
performing sentiment analysis on at least one portion of the communication data of the time period includes performing sentiment analysis on at least one portion of the extracted text (paragraph [0137], “In some embodiments, the audio feedback analyzer 1030 may analyze the voice/audio data to determine the specific words spoken by the user(s) within the feedback data. If the words spoken by the users can be determined from the audio data, then the audio feedback analyzer 1030 may use the words to perform the sentiment analysis. Alternatively or additionally, the audio feedback analyzer 1030 may transmit the spoken words to a text feedback analyzer 1020, along 

With regards to claims 5, 12, and 19, Moudy et al. teaches: 
comparing audio data of the at least one portion with a voiceprint of the user to verify that the audio data of the at least one portion originates from the user (paragraph [0135], “In some embodiments, voice data may be identified and isolated from other non-voice data in order to better analyze the sentiment associated with the voice feedback data. Further, when multiple voices are contained within the same voice/audio feedback data (e.g., a two person conversation, or multi-person chat or discussion, etc.), the audio feedback analyzer 1030 may isolate individual user voices for separate sentiment analyses.”), 
wherein the sentiment analysis is performed on the at least one portion only if the audio data of the at least one portion is verified to originate from the user (paragraph [0135], “Further, when multiple voices are contained within the same voice/audio feedback data (e.g., a two person conversation, or multi-person chat or discussion, etc.), the audio feedback analyzer 1030 may isolate individual user voices for separate sentiment analyses. For each individual voice pattern isolated within the voice/audio feedback data, the audio feedback analyzer 1030 may determine one or more sentiment and/or sentiment levels (or magnitudes) based on voice characteristics such as speech volume, speed, tone, pitch, inflection, and emphasis. Thus, sentiment scores may be determined for individual voice patterns corresponding to individual speakers within the voice feedback data.”; paragraph [0138], “If one or more speakers can be identified for the voice/audio feedback data, the previously-stored voice pattern and characteristic data for the identified users may be used by the audio sentiment analyzer 1030. For example, the differences between a user's typical/baseline speech characteristics (e.g., speech volume, word-per-second, pitch, tone, emphasis etc.), and the user's .

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0300135 to Moudy et al. in view of U.S. Patent Application Publication. No. 2017/0046753 to Dupree, IV and U.S. Patent Application Publication. No. 2013/0103667 to Minh as applied to claims 1 and 8 above, and further in view of U.S. Patent Application Publication No. 2018/0189691 to Oehrle et al.
With regards to claims 6 and 13, Moudy et al. teaches keyword or phrase scoring systems may assign a range of numeric values to input text data corresponding to positive, negative, or neutral sentiment (paragraph [0002]) and Dupree, IV discusses determining neutral feedback (paragraph [0037] and [0050]), but fails to explicitly teach generating a neutral review in response to failing to detect an occurrence of at least one keyword. However, Oehrle et al. teaches:
in response to failing to detect an occurrence of at least one product identification keyword in the communication data of the time period, generating a neutral review of the item for the time period (paragraphs [0161]-[0166], “As an aggregate sentiment [1305] that is associated with one or more subgroups of insiders [270]. This can be indirect; for example if few or no members [290] of a given demographic type [12060] even mention a particular topic [1300], some embodiments might choose to associate a neutral sentiment [1305] with that topic [1450].”), 
wherein the neutral review is generated without performing sentiment analysis on the communication data of the time period (paragraphs [0161]-[0166], “As an aggregate sentiment 
This part of Oehrle et al. is applicable to the system of Moudy et al. as modified by Dupree, IV and Minh as they both share characteristics and capabilities, namely, they are directed to analyzing and categorizing reviews. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of review aggregation and scoring as disclosed by Moudy et al. as modified by Dupree, IV and Minh to include the neutral review determinations in the absence of keywords as taught by Oehrle et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moudy et al. as modified by Dupree, IV and Minh in order to more accurately determine comment sentiments (see the paragraph [0167] of Oehrle et al.).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0300135 to Moudy et al. in view of U.S. Patent Application Publication. No. 2017/0046753 to Dupree, IV and U.S. Patent Application Publication. No. 2013/0103667 to Minh as applied to claims 1 and 8 above, and further in view of U.S. Patent Application Publication No. 2005/0033771to Schmitter et al.
With regards to claims 7, 14, and 20, Moudy et al. discusses weighting different sentiment scores, but does not explicitly teach a weighted average score as recited in the claims.  However, Schmitter et al. teaches: 
generating or updating an overall rating score includes calculating a weighted average score based on the rating score of the time period and any rating scores that were generated for any 
wherein the time period is assigned a higher weight as compared to weights of the previous time periods of the series of time periods (paragraph [0054], “The calculation of the cumulative relevance score preferably weights more recent keyword scores more heavily than older keyword scores. The cumulative relevance score can be calculated in many ways. In one embodiment, a cumulative relevance score for a given keyword is calculated according to the following formula.”).
This part of Schmitter et al. is applicable to the system of Moudy et al. as modified by Dupree, IV and Minh as they both share characteristics and capabilities, namely, they are directed to scoring keywords from communications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sentiment analysis system as disclosed by Moudy et al. as modified by Dupree, IV and Minh to include the weighted relevance score as taught by Schmitter et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moudy et al. as modified by Dupree, IV in order to spot current trends in changing sentiments (see paragraph [0031] of Schmitter et al. and paragraph [0117] of Moudy et al.).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./
Examiner, Art Unit 3629 
   
/SANGEETA BAHL/Primary Examiner, Art Unit 3629